Exhibit 10.2

 

LOGO [g948035ex10_2pg01.jpg]  

DEFERRED RESTRICTED STOCK

UNIT AGREEMENT

GRANTED TO

 

GRANT DATE

 

NUMBER OF

SHARES OF DEFERRED RESTRICTED

STOCK UNITS

 

SOCIAL

SECURITY NUMBER

<Name>

 

<Address>

 

<City, State Zip Code>

  <mm/dd/yyyy>   <# Units Granted>   <SSN>

 

1. This Grant. Apogee Enterprises, Inc., a Minnesota corporation (the
“Company”), hereby grants to the non-employee director named above (the
“Director”), as of the above grant date and on the terms and conditions set
forth in this deferred restricted stock unit agreement (the “Agreement”), in the
Apogee Enterprises, Inc. 2009 Non-Employee Director Stock Incentive Plan, as
amended from time to time (the “Director Stock Plan”) and Restricted Stock
Deferral Program under the Director Stock Plan, as amended (the “Restricted
Stock Deferral Program”), the number of Restricted Stock Units set forth above
(the “Units”) representing the right to receive that number of shares of Common
Stock (the “Shares”). Capitalized terms used in this Agreement which are not
defined herein shall have the respective meanings given to such terms in the
Director Stock Plan and the Restricted Stock Deferral Program.

 

2. Rights with Respect to the Units. The Director shall not have any rights of a
holder of Shares unless and until Shares are actually issued to the Director
after vesting as provided in this Agreement. However, if any cash dividends or
other cash distributions are distributed to shareholders of the Company, the
Director shall accrue a credit of stock units as of the last business day of the
calendar quarter in which the dividend was paid. The number of stock units
credited shall be the number equal to that number of units (rounded to the
nearest one-hundredth of a unit) having a Fair Market Value, as defined in
Section 4(e) of the Restricted Stock Deferral Program, on the last business day
of the applicable calendar quarter to the amount of the dividend that would have
been payable on the number of shares of Common Stock equal to the number of
stock units (whether vested or unvested) credited to the Director’s Deferred
Stock Account on the applicable record date.

 

3. Vesting and Forfeiture. Except as provided below, the Units shall vest as to
1/3 of the Units on each of the first three anniversaries of the Grant Date. In
the event the Director resigns, declines to stand for reelection or is removed
as a director of the Company prior to the vesting date, the unvested Units held
by the Director at such time shall be immediately and irrevocably forfeited.
Notwithstanding the foregoing, in the event the Director’s service on the
Company’s Board of Directors terminates by reason of the Director’s Retirement,
death or Disability, the unvested Units held by the Director at such time shall
vest as of the date of such termination of service. In the event of a Change in
Control of the Company, the unvested Units held by the Director at such time
shall immediately vest.

For purposes of this Agreement, “Disability” shall mean the Director’s inability
to perform his or her duties due to physical or mental incapacity as determined
by the Company’s Nominating and Corporate Governance Committee in its sole
discretion, and “Retirement” shall mean the Director’s retirement under the
Company’s director retirement policy or under such other circumstances
determined to constitute retirement by the Nominating and Corporate Governance
Committee in its sole discretion.

 

4. Payment and Issuance of the Shares. Shares with respect to vested Units
(together with corresponding Dividend Equivalents) shall become payable in
accordance with the terms and conditions of the Director’s Deferral Election
Form under the Restricted Stock Deferral Program. The Company shall promptly
issue the Shares in the Director’s name and may, at its option, issue the Shares
by book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company. Upon issuance of
the Shares, the corresponding Units shall be cancelled.



--------------------------------------------------------------------------------

5. Restrictions on Transfer. The Units, the right to Dividend Equivalents and
the right to receive Shares may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered, other than by descent in
accordance with the beneficiary designation procedures in the Restricted Stock
Deferral Program, and no attempt to transfer the Units, the right to Dividend
Equivalents and the right to receive the Shares, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the transferee with
any interest or right in or with respect to the Units, Dividend Equivalents or
the Shares.

 

6. Income Taxes. The Director is liable for any federal, state and local income
or other taxes applicable upon the receipt of the Shares, the lapse of
restrictions relating to the Shares or the subsequent disposition of any of the
Shares, and the Director acknowledges that he or she should consult with his or
her own tax advisor regarding the applicable tax consequences.

 

7. Acknowledgment. This award of Shares shall not be effective until the
Director dates and signs the form of Acknowledgment below and returns a signed
copy of this Agreement to the Company. By signing the Acknowledgment, the
Director agrees to the terms and conditions of this Agreement, the Director
Stock Plan and the Restricted Stock Deferral Program, and further acknowledges
receipt of a copy of the prospectus related to the Stock Incentive Plan.

 

ACKNOWLEDGMENT: APOGEE ENTERPRISES, INC.

 

DIRECTOR’S SIGNATURE By:

 

 

Joseph F. Puishys DATE Chief Executive Officer and President

 

 

SOCIAL SECURITY NUMBER DATE